department of the treasury internal_revenue_service washington d c cc dom it a 01radesilets uil date number info release date dear we have been asked to respond to the portion of your letter dated date regarding a bank’s obligation to request an individual’s taxpayer identifying number tin sec_6109 of the internal_revenue_code code provides that any person required under the authority of the code to make a return statement or other document with respect to another person must request the tin from that person further sec_6109 of the code provides that any person with respect to whom a return statement or other document is required under the code to be made by another person must furnish a tin to such other person under these provisions if a bank is required to file a document under the code relating to another person such as an information_return the bank must request the tin from that person and that person must provide the tin to the bank a bank may also be required to request an individual’s tin under regulations other than regulations under the code see sec_301_6109-1 of the regulations for example under cfr a bank is required to secure and maintain a record of the tin of each person who opens certain accounts with the bank if you have any questions please contact robert a desilets jr badge number at sincerely david b auclair senior technician reviewer branch income_tax and accounting division
